Citation Nr: 0203721	
Decision Date: 04/24/02    Archive Date: 05/02/02	

DOCKET NO.  99-00 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of an initial evaluation in 
excess of 40 percent for postoperative fusion of the 
lumbosacral spine for herniated nucleus pulposus (HNP) at L5-
S1.

2.  Entitlement to the assignment of an initial compensable 
rating for a postoperative joint mouse of the right knee, 
from September 27, 1994 to April 24, 1997, and to a rating in 
excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	D. M. Maciejewski, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971, approximately three years of Reserve service 
thereafter, and service with the Army National Guard from 
October 1990 until placed on the permanent disability 
retirement list in April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
and assigned a 40 percent evaluation for the veteran's low 
back disability, effective from September 27, 1994; and from 
a September 1997 RO decision, which granted service 
connection and assigned a zero percent rating for his right 
knee disability, effective from September 27, 1994.  The 
veteran appealed for the assignment of higher ratings.  

A subsequent October 1998 rating decision increased the 
rating for the veteran's right knee disability to 10 percent, 
effective from April 24, 1997.  Inasmuch as there is no 
indication that the veteran has withdrawn his appeal for a 
higher rating for his right knee disorder, and in light of 
the fact that the maximum schedular evaluation has not been 
assigned, his appeal continues.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Accordingly, the issues that remain in appellate 
status are as stated on the title page. 

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is the subject of the 
remand which follows the decision below.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  Since the initially assigned effective date of September 
1994, the veteran's service-connected postoperative fusion of 
the lumbosacral spine for HNP at L5-S1 has been manifested by 
severe limitation of motion of the lumbar spine and severe 
intervertebral disc syndrome; however, the preponderance of 
the evidence is against pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy and characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

3.  Since the initially assigned effective date of September 
1994, the veteran's service-connected postoperative right 
knee joint mouse has been manifested by degenerative changes 
with pain on motion and use; however, at no time during this 
period has there been clinical evidence of limitation of 
flexion to less than 60 degrees, limitation of extension to 
more than 5 degrees, recurrent subluxation or lateral 
instability, or frequent episodes of locking with effusion 
into the joint.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for postoperative fusion of the lumbosacral spine 
for herniated nucleus pulposus at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71A, 
Diagnostic Code 5293 (2001).

2.  The criteria for the assignment of a 10 percent rating 
for a postoperative joint mouse and arthritis of the right 
knee, from September 27, 1994 to April 24, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71A, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  The criteria for the assignment of a rating in excess of 
10 percent before or since April 24, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71A, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act (VCAA) of 2000 and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VCAA provides that VA will 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that VA has informed the veteran and 
representative of the evidence necessary to substantiate his 
pending claims, and it is clear that VA has assisted him in 
developing these claims.  The veteran has been provided 
examinations that are adequate for rating purposes.  There is 
no indication that there is any additional relevant evidence 
that has not been obtained and associated with the claims 
file.  The RO considered all of the relevant evidence and the 
applicable law in regulations in adjudicating the veteran's 
claims.  All development necessary under VCAA has been 
completed.

Facts:  During active service in the late 1960's, the veteran 
sought treatment for a painful right knee.  The examiner 
diagnosed ligamentous tear and possible osteochondritis 
dissecans.  Additionally, there was a loose body in the knee 
joint.  A right knee arthrotomy was performed with removal of 
loose bodies in February 1969.  Upon separation in May 1971, 
the veteran reported that he had occasional right knee 
discomfort but the clinical examination was negative at that 
time.  National Guard medical records from October 1990 
included X-ray evidence of minimal osteophytes.  A subsequent 
Medical Evaluation Board (MEB) report from January 1994 
includes a notation that X-rays showed changes involving the 
retropatellar surface as well as some mild spurring.  The 
impression was degenerative joint disease, post-arthrotomy.

During National Guard inactive duty training in June 1992, 
the veteran sustained a low back injury while running.  There 
were immediate complaints of low back pain and radicular pain 
to the lower extremities.  X-rays in July 1992 showed 
narrowed disc space at L5-S1 with spondylolysis of L5-S1.  An 
MRI from August 1992 confirmed central disc protrusion at the 
L5-S1 level.  These findings resulted in the veteran being 
transferred to the Bethesda Naval Hospital for surgery in May 
1993. The diagnosis was herniated disc at L5-S1.

Records of the National Naval Medical Center in Bethesda, 
Maryland, show that the veteran underwent low back surgery, 
which included the insertion of hardware for fusion of L5 to 
S1 with plates and screws, a left hemilaminectomy of L5, left 
inferior fasciectomy of L5, left superior partial fasciectomy 
of S1, decompression of the left L5 nerve root, partial left 
diskectomy, and right posterior iliac crest bone graft donor 
site to the bilateral intertransverse processes from L5 to 
S1.  The veteran was hospitalized for three days following 
this surgery and discharged with instruction to ambulate as 
tolerated, with restrictions of no running, repetitive 
stooping, bending, lifting, biking or other strenuous 
activities, and he was advised to wear a lumbar corset while 
standing or walking.  Immediately after the operation, the 
veteran complained of postoperative mid-lumbosacral pain with 
occasional left leg radiation, but he remained stable.  By 
the third postoperative day, he was experiencing only 
intermittent radiating left leg discomfort with walking or 
standing which was very quickly relieved upon lying down.  By 
this time, he was ambulating well without assistance and he 
was discharged on his own recognizance.

Several months later in December 1993, the veteran was 
referred to a military MEB.  He complained of continuing low 
back pain with radiation to his right leg and foot.  There 
was right leg numbness and some perception of right leg 
weakness.  Back pain had decreased from that which had 
existed immediately after surgery but there were still 
significant limitations.  Examination revealed limited range 
of lumbar motion and straight leg raising caused back and 
thigh pain.  It was determined that the veteran could not 
perform any strenuous physical activity or any form of 
physical training.  He was unable to stand or sit for greater 
than 10 minutes without a significant increase of symptoms 
and he was unable to kneel or squat.  He was able to walk 
only short distances and not able to lift greater than 20 
pounds.  There was a guarded prognosis for recovery and hope 
for continued improvement but it was felt that the veteran 
would be permanently unfit for military service and it was 
recommended that he be medically separated.  The veteran also 
complained of increasing knee symptoms since the time of 
surgery.  Increased stiffness and inability to flex at the 
waist caused increasing knee pain.  There was full range of 
motion and no ligament laxity.  X-rays revealed mild spurring 
consistent with degenerative joint disease, post arthrotomies 
of both knees.  An April 1994 Physical Evaluation Board (PEB) 
placed the veteran on the permanent disability retirement 
list based on disability of the low back and both knees.

In March 1994, a private physician specializing in pain 
management and evaluating disability prepared a detailed 
report of examination.  Palpitation of the right sacroiliac 
joint space produced severe pain with referral to the right 
gluteal and right super trochanteric bursal area.  There was 
also pain on palpitation of L4 and L3.  There was involuntary 
guarding of paravertebral muscles on L1 through L5, on the 
right side only.  Range of motion was somewhat restricted.  
The assessment was right side sacroiliac bursitis, multiple 
low back ligament strain, right leg radiculopathy, all 
secondary to spinal fusion surgery.  Also noted was marked 
degenerative changes at the L5-S1 disc space with significant 
disc space narrowing and protrusion.

In July 1996, the veteran was provided an award of Social 
Security disability benefits.  Based on a review of medical 
evidence, an administrative law judge found the veteran 
disabled within the meaning of laws and regulations 
applicable to Social Security benefits as a result of low 
back and knee impairment.

In April 1997, the veteran underwent right knee surgery to 
repair lateral meniscal bucket-handle and medial meniscal 
tears of his right knee at the Naval Hospital in 
Jacksonville, Florida.  History obtained at that time 
included a locked knee with persistent pain and inability to 
bend of one weeks' duration.  An MRI revealed medial and 
lateral meniscal tears.  The postoperative course was 
uneventful.

Upon a VA orthopedic examination in April 1998, the veteran 
reported that his back hurt constantly with a burning pain 
across the low back radiating down to his lower extremities.  
The pain was aggravated by prolonged standing and squatting.  
Previous EMG studies from the Navy hospital were interpreted 
as suggesting a compromise of the left S1 nerve root.  The 
veteran walked with an exaggerated limp and held himself 
rigidly tight with the muscles in the lumbar area rigidly 
contracted.  Isolated muscle spasm in the lumbar area could 
not be detected.  The veteran would only forward flex 15 
degrees before complaining of pain but the examiner indicated  
that the veteran was not putting out much effort.  
Palpitation caused pain.  Knee jerks were two plus and ankle 
jerks were one plus.  The right calves were nearly equal in 
measurement.  The knees had no evidence of joint effusion and 
had full range of motion.  There was no localized tenderness 
about the knee joint spaces or on patella compression.  The 
collateral and cruciate ligaments were intact.

In May 1998, VA X-ray studies of the right knee demonstrated 
a small, smoothly outlined exostosis arising from the medial 
femoral condyle, "which is most likely secondary to old 
trauma."  The knee otherwise appeared unremarkable.  X-ray 
studies of the lumbar spine revealed significant narrowing at 
the L5-S1 level with some associated degenerative changes as 
well as an "air-arthrogram" (vacuum phenomenon) at that 
level, consistent with degenerative disc disease.  There was 
suspicion for a 1-2 millimeter spondylolisthesis at L5-S1.  
There was also presumptive evidence of previous bilateral 
bony effusions extending from L4 to S1 bilaterally.

In July 1998, the veteran was again provided a VA orthopedic 
examination.  A previous Navy EMG nerve conduction velocity 
study was shown to reveal some reinnervation of the L5 root 
in the left leg and early compromise of the S1 nerve root 
also in the left leg.  The veteran complained of pain in the 
low back radiating into both buttocks and down both legs, 
worse on the right.  He said that the insteps of both feet 
were occasionally numb.  Examination revealed the veteran to 
exhibit marked guarding in the lumbar area but there was no 
isolated muscle spasm.  He would forward flex only 30 degrees 
before complaining of pain.  All other motions were guarded.  
Ankle jerks were one plus.  Examination of the knees showed 
no joint effusion or swelling.  There was one to two-plus 
crepitation in the right knee.  Both knees had full range of 
motion and the collateral and cruciate ligaments were intact 
bilaterally.  The physician opined that the veteran did not 
exhibit significant neurological deficit on physical 
examination; it was noted that EMG's and nerve conduction 
studies had revealed irritation of the L5 and S1 roots but 
that this was consistent with a spinal fusion.

In July 1998, the veteran was also provided a VA general 
medical examination.  The veteran complained of bilateral 
knee pain most of the time but he denied swelling, locking 
and instability.  Examination revealed weak quadriceps 
strength bilaterally and there was some patellar crepitus at 
the right knee.  There was no ligamentous laxity, swelling, 
warmth or effusion.  The veteran complained of constant low 
back pain with radiation to both legs.  He indicated 
increased discomfort upon prolonged standing, sitting or 
sleeping, and he said that he was unable to stoop.  Straight 
leg raising was possible to 45 degrees without back pain.  
The veteran said that he took up to 1600 milligrams of 
Ibuprofen daily, along with Tylenol four times a day.

In February 2000, the veteran's treating orthopedic surgeon 
at the Jacksonville Naval Hospital wrote that since the 
veteran's surgery in May 1993, he had severe, unrelenting 
lumbar pain with radicular symptoms to the lower extremities.  
Advanced testing had demonstrated lumbar fusion but 
documented the development of epidural fibrosis.  He had been 
treated with corrective means including physical therapy, 
medication and pain management without improvement.  The 
epidural fibrosis was a severely disabling condition that 
contra-indicated surgery.  He also wrote that the veteran had 
developed bilateral knee osteoarthritis.  The veteran was 
limited with sitting, lifting, driving, and walking.

In March 2000, the veteran was provided with a VA fee-basis 
neurological examination.  Examination revealed that strength 
in the dorsal flexors on the left was four-plus/five and the 
remainder of muscles were at full strength in both legs.  
Sensation was decreased along the lateral aspect of the left 
lower leg into the dorsum of the foot.  Reflexes were reduced 
at both knees and ankles.  Straight leg raising aggravated 
low back pain at approximately 30 to 40 degrees.  Nerve 
conduction studies of both lower extremities revealed 
findings consistent with polyneuropathy but affecting the 
left peroneal more so with axonal loss.  The impression was 
polyneuropathy, most likely related to the veteran's low back 
condition with epidural fibrosis.  The veteran did not have 
footdrop but some very mild weakness on dorsiflexion of the 
left foot.

A VA orthopedic examination of the veteran in April 2000 
revealed forward flexion of the lumbar spine to only 10 
degrees before complaining of discomfort.  He refused to 
extend, laterally bend and rotate the spine.  Deep tendon 
reflexes were two plus at the knees and one plus at the 
ankles.  The right knee had no tenderness about the joint 
space or on patellar compression and there was full range of 
motion,  There was crepitation within the joint on movement 
but this disappeared with repeated movements.  Collateral and 
cruciate ligaments were intact and McMurray's test was 
negative.  Circumferences of the knees and quadriceps were 
within 1 millimeter of being equal.

The veteran underwent EMG and nerve conduction studies 
performed at the Jacksonville Naval Hospital in May 2001.  
Physical examination revealed bilateral EDB (extensor 
digitorum brevis) atrophy.  Comparison with previous studies 
suggested mild worsening of chronic left L5 radiculopathy.  
However there was no electrophysiological evidence of acute 
muscle denervation in either lower extremity.  Certain 
measurements of lower extremity nerves were unrecordable.

In November 2001, the veteran testified at a Travel Board 
hearing that he had increased low back pain with radiation, 
worse on the right, and muscle spasm.  He also described an 
unstable right knee with occasional swelling and locking, 
which had necessitated recent surgery.  The veteran's spouse 
offered confirming testimony.

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability is of primary concern.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, a claim placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed) but not 
yet ultimately resolved, as is the case for both issues in 
this appeal, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be considered and assigned for separate periods of time, if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  Multiple involvement of lumbar vertebra are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.  With any form of arthritis, 
painful motion is an important factor of disability.  

It is the intent of the Schedule to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applicable for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Intervertebral disc syndrome which is pronounced with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  Intervertebral disc 
syndrome which is severe, with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent evaluation.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage of the knee with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Limitation of leg (knee) flexion to 45 degrees warrants a 10 
percent evaluation, and to 30 degrees, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of leg (knee) extension to 10 degrees warrants a 
10 percent evaluation, and to 15 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 
5261.  

Malunion of the tibia and fibula with slight knee disability 
warrants a 10 percent evaluation, and with moderate knee 
disability warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

                                                        
Analysis 

                                                     I.  Low 
Back

The veteran's current 40 percent rating is the maximum 
evaluation allowed under Code 5292 (limitation of motion of 
the lumbar spine) or 5295 (lumbosacral strain).  The effects 
of pain on motion do not permit a higher rating, as the 
veteran's 40 percent rating is the maximum rating under the 
limitation-of-motion code.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  The question thus presented is whether his disc 
disease of the lumbar spine is productive or pronounced 
intervertebral disc symptomatology.  

Radiographic and clinical evidence of record shows that the 
veteran has significant disc disease of the lumbar spine with 
recurring symptoms, which include low back pain with 
radiation into the lower extremities.  EMG and nerve 
conduction studies have confirmed a degree of radicular 
involvement and most recently the veteran has received a 
diagnosis for significant low back epidural fibrosis, which 
apparently precludes any further corrective surgery.  
However, he objective medical evidence does not show 
pronounced intervertebral disc syndrome.

While the veteran has complained of muscle spasm, this has 
not been noted on physical examination and ankle jerks, while 
diminished, have been consistently present.  That is, there 
is no medical evidence of an absent ankle jerk, one of the 
criteria specifically noted for a 60 percent rating.  There 
is no question that the veteran's low back disability is 
symptomatic and productive of functional impairment.  For 
example, in February 2000, the veteran's treating orthopedic 
surgeon at the Jacksonville Naval Hospital wrote that since 
the veteran's surgery in May 1993, he has had severe, 
unrelenting lumbar pain with radicular symptoms to the lower 
extremities.  However, the current 40 percent rating 
contemplates severe intervertebral disc syndrome.  The 
relevant medical evidence does not include an impression of 
pronounced disability; the treating physician specifically 
classified the disability as severe.  Aside from the fact 
that neurological examinations have failed to show an absent 
deep tendon reflex for either ankle, the physician who 
examined the veteran in July 1998 opined that the veteran did 
not exhibit significant neurological deficit on physical 
examination.  The physician who examined the several months 
earlier noted that the veteran walked with an exaggerated 
limp and, while he held himself rigidly tight with the 
muscles in the lumbar area rigidly contracted, isolated 
muscle spasm in the lumbar area could not be detected.  It 
was further noted at that time that, while the veteran would 
only forward flex 15 degrees before complaining of pain, the 
examiner indicated  that the veteran was not putting out much 
effort.  There is no objective evidence of recurrent muscle 
spasms; it was specifically noted upon April and July 1998 
examinations that muscle spasm was not detected and 
subsequent evaluations failed to note such a finding.  Thus, 
the two objective clinical criteria that are specifically 
noted for a 60 percent rating in Code 5293 are not present.  
The March 2000 VA fee-basis neurological examination showed 
that sensation was decreased along the lateral aspect of the 
left lower leg into the dorsum of the foot but strength in 
the dorsal flexors on the left was four-plus/five and the 
remainder of muscles were at full strength in both legs.  

The disability picture that emerges is suggestive of severe 
impairment but, in the Board's view, it is not consistent 
with the type of incapacitating or pronounced symptomatology 
contemplated in the criteria for a 60 percent rating.  (The 
Board is unable to address the question of whether the 
veteran's low back [and bilateral knee] disability precludes 
employment at this time; that issue must be referred to the 
RO for issuance of a statement of the case-see remand below.)  
The Board is not suggesting that the veteran's low back 
disability is not productive of considerable functional 
impairment.  On the contrary, the current rating is entirely 
consistent with severe (emphasis added) limitation of motion 
and severe intervertebral disc syndrome.  The question here 
is one of degree.  It is the Board's judgment that the 
preponderance of the overall relevant medical evidence is 
against a finding of persistent symptoms compatible with 
sciatic neuropathy and characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief. 

Under 38 C.F.R. § 3.321(b)(1), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board does not have the authority to assign 
such an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
to refer the matter to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The veteran's low back disability 
has not required recent hospitalization, nor is it shown to 
markedly interfere with employment or otherwise  involve an 
exceptional or unusual disability picture.  The 40 percent 
schedular rating provides adequate compensation for 
impairment from the condition.

The preponderance of the evidence is against the claim for 
the assignment of a rating higher than 40 percent for the 
veteran's low back disability.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

                                                     B.  
Right Knee

With respect to the veteran's right knee, the Board notes 
that the RO's initially assigned 10 percent evaluation for 
the veteran's service-connected postoperative right knee was 
based upon arthritis with painful motion.  While the initial 
grant of service connection was for a postoperative joint 
mouse, this later allowance of a compensable evaluation for 
arthritis with painful motion must be viewed as a grant of 
service connection for the underlying arthritis.  

Right knee degenerative changes, what has been referred to as 
a small smoothly outlined exostosis arising from the medial 
femoral condyle (most likely secondary to old trauma), and 
pain on use or during flare ups are apparent since the 
initially assigned effective date of September 1994 for 
service connection for right knee disability.  While the RO's 
assigned effective date for the award of a 10 percent 
evaluation for the right knee coincided with the veteran's 
most recent right knee orthoscopy for partial medial and 
lateral meniscectomy in April 1997, the relevant medical 
evidence reflects a gradual onset of right knee degenerative 
changes and pain on use since service.  The painful motion, 
albeit not limited and noncompensable under Codes 5260 and 
5261, provides the basis for a 10 percent disability rating 
under 38 C.F.R. § 4.71a, DC 5003, 5010 (2000); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991) (Arthritis manifested by 
painful motion and substantiated by X-rays warrants a 10 
percent rating for each affected joint pursuant to DC 5003.); 
see also 38 C.F.R. § 4.59 (2000) (An actually painful joint 
is entitled to the minimum compensable rating for the joint.)  
Accordingly, the 10 percent evaluation is warranted for 
functional loss due to pain from September 27, 1994. 
However, the assignment of a rating in excess of 10 percent 
is not warranted for the veteran's right knee disability at 
any time since September 27, 1994.  All private and VA 
clinical evaluations on file fail to show limitation of 
motion, subluxation or lateral instability of the knee, nor 
is there any objective evidence of dislocated cartilage with 
locking and effusion into the joint.  The only pertinent 
abnormal findings that have been reported are mild 
degenerative changes with pain on use.  It is also pertinent 
to note that the veteran's 40 percent evaluation for severe 
intervertebral disc syndrome includes consideration of 
radicular symptoms to both lower extremities.

As there is no medical evidence of compensable limitation of 
motion of the right knee under Code 5260 or 5261, let alone 
for a rating in excess of 10 percent, there is no basis to 
assign a higher rating under the limitation of motion codes.  
Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the Board finds 
that, while the veteran has pain, consideration of §§ 4.40, 
4.45 does not lead the Board to conclude that the functional 
losses he experiences equate to more than the level of 
disability contemplated by the 10 percent evaluation.  
Clinical evaluations have shown normal range of motion of the 
knee, and there is no indication of pain, weakness, excess 
fatigability, incoordination or flare-ups of pain resulting 
in additional functional limitation to a degree that would 
support a rating in excess of 10 percent.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5260, flexion would have to be limited 
to at least 30 degrees for the veteran to be entitled to a 20 
percent rating for the loss of motion.  Similarly, under 
Diagnostic Code 5261, extension would have to be reduced to 
15 degrees for the veteran to be entitled to a higher 
evaluation.  Id.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology does not more closely resemble the 
criteria for a 20 percent rating under Diagnostic Code 5260 
or 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a.  
Accordingly, the veteran is not entitled to higher 
evaluations under either Diagnostic Code 5260 or 5261, even 
when taking into account his functional losses due to such 
problems as weakness, excess fatigability, incoordination, or 
pain due to repeated use.  DeLuca, supra.  Consequently, a 
higher evaluation for arthritis with limitation of motion is 
not warranted.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 
5010) (2001).  Such is the case throughout the period of time 
during which his claim has been pending. Fenderson, supra.

The Board is cognizant of the VA General Counsel opinion that 
separate evaluations may be assigned for instability and 
limitation of motion under Diagnostic Codes 5257 and 5260 or 
5261.  VAOPGCPREC 23-97 (July 24, 1997). However, as noted 
above, while there is medical evidence of arthritis with 
painful motion of the knee, there is no clinical evidence of 
instability or subluxation of the joint.  Thus, a separate 
compensable rating under the cited legal authority is not 
warranted.  With regard to Diagnostic Codes 5259, 5260 and 
5261, it does not appear that a separate evaluation can be 
awarded under those codes because they each involve 
consideration of pain and limited motion, and thereby overlap 
with one another.  See, e.g., VAOPGCPREC 9-98 (Aug. 14, 1998) 
(indicating that limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
under that code)

There is also no basis to refer the veteran's right knee 
disability to designated VA officials for consideration of an 
extraschedular rating.  Bagwell, supra.  The knee disability 
has not required recent hospitalization, is not shown to 
markedly interfere with employment, and is otherwise not 
shown to involve an exceptional or unusual disability 
picture.  The 10 percent schedular rating provides adequate 
compensation for impairment from the condition.

As the preponderance of the evidence is against the claim for 
the assignment of a rating higher than 10 percent for the 
veteran's right knee disability, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

The assignment of a rating in excess of 40 percent for 
intervertebral disc syndrome is denied. 

The assignment of a 10 percent evaluation for a right knee 
postoperative joint mouse with degenerative changes, from 
effective from September 27, 1994, to April 24, 1997, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

The assignment of a rating in excess of 10 percent evaluation 
for a right knee postoperative joint mouse with degenerative 
changes, before or since April 24, 1997, is denied.


                                                           
REMAND

In an October 1998 decision, the RO, in part, denied the 
veteran's claim for a TDIU.  In a VA form 9, the veteran 
indicated his disagreement with that decision. When there has 
been an initial RO adjudication of a claim and a timely 
notice of disagreement has been filed as to its denial (see 
38 C.F.R. §§ 20.201, 20.302(a) (2001)), thereby initiating 
the appellate process, the claimant is entitled to an 
Statement of the Case (SOC).  As an SOC addressing the TDIU 
issue has not yet been issued in the present case, a remand 
is necessary.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue is REMANDED to the RO for the 
following action:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative on the issue of 
entitlement to a TDIU.  The veteran must 
be advised of the time limit in which he 
can perfect an appeal to the Board on 
this issues by filing a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2001).  If, and only if, an appeal is 
perfected on this issue, should it be 
certified to the Board for further 
appellate review.

2.  Thereafter, after taking any 
additional development that is indicated, 
bearing in mind VCAA and its implementing 
regulations, the RO should readjudicate 
the veteran's claim for entitlement to a 
TDIU rating.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

On remand, the veteran may submit any other evidence and 
argument in support of the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

